In re DeVincent, Charles; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Lafourche, 17th Judicial District Court, Div. “D”, No. 191981; to *665the Court of Appeal, First Circuit, No. KW 89 1461.
Denied. Although relator has filed numerous writ applications in the 1st Circuit Court of Appeal, it does not appear that he sought that court’s review of the district court’s December 21, 1988 denial of his motion for out of time appeal. Relator should file a petition in the 1st Circuit seeking review of the district court’s December 21, 1988 denial of his motion for out of time appeal. In the event of an adverse ruling by the 1st Circuit, relator may seek this Court’s review.